Citation Nr: 0725530	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  99-18 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) prior to 
May 12, 1998.

2.  Entitlement to an effective date earlier than May 12, 
1998, for a 100 percent schedular evaluation for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
January 1968.

In an August 2005 decision, the Board denied a rating in 
excess of 50 percent for PTSD prior to May 12, 1998 and an 
effective date earlier than May 12, 1998, for a 100 percent 
rating for PTSD.  The Board also denied an effective date 
earlier than April 30, 1996, for the grant of service 
connection for PTSD.  

The veteran duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a November 2006 Order, the Court granted a joint motion for 
partial remand and remanded for readjudication that part of 
the Board's decision that denied a rating in excess of 50 
percent for PTSD prior to May 12, 1998 and an effective date 
earlier than May 12, 1998, for a 100 percent rating for PTSD.  
[The veteran did not appeal the Board's decision to deny an 
effective date earlier than April 30, 1996, for the grant of 
service connection for PTSD.]  


FINDINGS OF FACT

1.  For the period prior to May 12, 1998, and since April 30, 
1996, PTSD rendered the veteran unable to obtain or retain 
employment.

2.  The issue of entitlement to an effective date earlier 
than May 12, 1998, for a 100 percent rating for PTSD is moot. 




CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for a 100 percent rating for PTSD for the 
period prior to May 12, 1998, and since April 30, 1996, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code (DC) 9411 (effective prior to 
November 7, 1996).

2.  The issue of entitlement to an effective date earlier 
than May 12, 1998, for a 100 percent rating for PTSD is moot.  
38 U.S.C.A. § 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2006).  The legislation has expanded the duty of 
VA to notify the appellant and the representative, and has 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  Given the disposition reached in this 
case, the Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

For the period prior to May 12, 1998, the veteran's PTSD has 
been evaluated as 50 percent disabling under DC 9411.

During the course of this appeal, VA revised the criteria for 
evaluating mental disorders, effective November 7, 1996.  See 
61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  
Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  As the veteran filed his claim prior 
to November 7, 1996, the Board will consider both versions of 
the rating criteria under DC 9411 and apply the criteria that 
are more favorable to the veteran.

Under the regulations applicable prior to November 7, 1996, 
the following evaluations were available:

50 percent was warranted for symptomatology that resulted in 
considerable social and industrial impairment.

70 percent was warranted where the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.

100 percent was warranted (1) when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; (2) where 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or (3) where the veteran is 
demonstrably unable to obtain or retain employment.

38 C.F.R. § 4.132, DC 9411 (1996).

Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

Under the current regulations, the following evaluations are 
available:

50 percent is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

70 percent is warranted when there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.

100 percent is warranted if there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

38 C.F.R. § 4.130, DC 9411 (2006).

The Court has held that global assessments of functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Analysis

I.  Initial evaluation in excess of 50 percent prior to May 
12, 1998.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C.A. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

Considering all the evidence of record, and resolving all 
doubt in favor of the veteran, the Board finds that the 
veteran's PTSD was productive of totally disabling 
symptomatology for the period prior to May 12, 1998, and 
since April 30, 1996.  A longitudinal review of the evidence 
clearly shows that the veteran has experienced significant 
PTSD symptomatology throughout the rating period on appeal.  
An April 3, 1996, VA psychological assessment noted that the 
veteran had been referred by a social worker, in part, to 
assess his ability to re-enter the job market.  It was noted 
that he had resigned from his job at the post office because 
of his drinking and was denied reinstatement.  He reported 
that he had been married since 1984 and that his relationship 
with his wife had been unstable, as they had been separated 
and reunited on several occasions.  However, they had gotten 
along better since they both stopped drinking.  The veteran 
reported that his last drink was in May 1994.  Following 
psychological testing, the diagnosis was PTSD, chronic.  The 
examiner concluded that until the veteran's PTSD was treated 
and his marital situation was more stable, it was unlikely 
that he would be able to hold a job or benefit from 
vocational rehabilitation.  

The Board acknowledges that it is not clear from the record 
whether the veteran's "marital instability" is attributable 
to his service-connected PTSD or some other problem, such as 
his prior alcohol abuse.  The Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  Certainly, the Board has no reason to doubt that the 
veteran's PTSD symptomatology causes difficulties in his 
marriage.  In this regard, the Board notes that the April 
1996 psychological assessment stated that the veteran's 
"personality is characterized by social isolationism, 
reclusive behaviors, and a tendency toward interpersonal 
avoidance."  The Board also finds persuasive the fact that 
the VA examiner recommended that, to facilitate the stability 
of his marriage, the veteran should be offered marital 
therapy, with the goal of improving communication and mutual 
understanding.  This is important because while alcohol abuse 
undoubtedly contributed to the veteran's marital strife, the 
examiner clearly felt that his marital difficulties were the 
result of non alcohol-related problems, such as poor 
communication.  As there is no competent medical evidence to 
the contrary, the Board will resolve all doubt in favor of 
the veteran, and find that his marital problems are the 
result of his PTSD.  

The June 1996 VA examination also supports a finding that the 
veteran's PTSD rendered him unable to obtain or retain any 
substantially gainful employment.  Following psychiatric 
evaluation, the VA examiner concluded that the veteran had 
severe social and industrial impairment related to a 
combination of factors which included his PTSD.  Although the 
VA examiner indicated that some industrial impairment was 
related to non service-connected back problems, the examiner 
concluded that the veteran had significant difficulties 
relating to people and that this contributed to his current 
lack of employment.  The March 1997 VA examiner likewise 
found that were the veteran to obtain a full-time job he 
could handle his PTSD symptomatology (i.e., "fatigue due to 
poor sleep, distracting preoccupations, irritability, social 
isolation, and difficulty with superiors") would cause 
impairment in his capacity to function with full efficiency.  

The Board acknowledges that the veteran's objective 
manifestations on psychiatric examinations may be construed 
as not reflecting manifestations of such severity as to 
prevent employment - his lowest GAF score was 45; 
nonetheless, the fact remains that competent medical health 
care providers repeatedly found that the veteran's 
psychiatric pathology rendered him unable to obtain or retain 
any substantially gainful employment.  There is no evidence 
in the record to contradict these conclusions.  For this 
reason, the Board concludes that at least one of the criteria 
for a 100 percent rating is met in the veteran's case.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  Because this 
conclusion is based on evidence reviewed in conjunction with 
the initial claim for service connection, the 100 percent 
rating is assigned as of April 30,1996, the date of receipt 
of the reopened claim.  38 C.F.R. § 3.400.  As such, staged 
ratings are not warranted.  See Fenderson.

II.  Effective date earlier than May 12, 1998, for a 100 
percent schedular evaluation for PTSD.

Given the Board's decision above that the veteran is entitled 
to a 100 percent disability rating for PTSD for the period 
April 30, 1996 to May 12, 1998, the issue of whether the 
veteran is entitled to an effective date earlier than May 12, 
1998 for a 100 percent rating for PTSD is moot and no 
allegation of fact or law remains.  In the absence of such 
assertions, the appeal as to this issue should be dismissed.  
38 U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

A 100 percent rating for PTSD for the period prior to May 12, 
1998, and since April 30, 1996, is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  

The veteran's claim for entitlement to an effective date 
earlier than May 12, 1998, for a 100 percent rating for PTSD 
is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


